DETAILED ACTION
This action is in response to Application No. 16/985,185 originally filed 08/04/2020. The amendment presented on 12/29/2021 which provides amendments to claims 1, 3, 12 and 14 and cancels claims 2 and 13 is hereby acknowledged. Currently Claims 1, 3-12, 14-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/29/2021, with respect to 1, 3-12, 14-20 have been fully considered and are persuasive.  The final rejection of 11/014/2021 has been withdrawn. 
Allowable Subject Matter
The amendments incorporated indicted allowable subject matter into the independent claims thus Claims 1 and 12 are allowed.
	Further depending claims 3-11 and 14-20 are allowable solely based on their dependence from an allowable base claim.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record, namely, Shin U.S. Patent Application Publication No. 2006/0156118 A1, or other art of record, does not fairly suggest either alone or in combination the features from claims 2 and 13 now incorporated into the independent claims. More specifically the prior art does not appear to teach (as similarly recited in each claim) “the display device further comprises a timing controller: the method further comprises: generating a first start signal and first to fourth clock signals by the timing controller in the first frame section; and generating a second start signal and the first to fourth clock signals by the timing controller in the second frame section; the first start signal has a turn-off level pulse in the first frame section, and the second start signal has a turn-off level pulse in the second frame section; the first to fourth clock signals have the same period, the second clock signal is shifted by a quarter period from the first clock signal, the third clock signal is shifted by a quarter period from the second clock signal, and the fourth clock signal is shifted by a quarter period from the third clock signal; the first emission driver generates the first emission control signals based on the first start signal and the first and third clock signals; and the second emission driver generates the second emission control signals based on the second start signal and the second and fourth clock signals.”. It is therefore respectfully submitted the claims are allowable over the prior art of record.


Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/           Primary Examiner, Art Unit 2626